Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 5 and 8 are pending as of the response and amendments filed on 5/18/22. Claims 1-4, 6-7, and 9-19 have been canceled. 
The 103 rejection of claims 17-19 over Tsuruoka, WO 2011077760 is withdrawn as these claims have been canceled. 
Claims 5 and 8 are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hui C. Wauters on 5/31/22.
Please amend the claims accordingly:
To claim 8, line 1, after “wherein the”, delete “compound or a salt thereof is”, and insert “compounds or salts thereof are”. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of improving sleep comprising administering to a subject a combination of compounds (a), (b), and (c), at the specified amount ranges for each compound, is not taught or suggested by the prior art. Tsuruoka et. al., WO 2011077760 (of previous record) represents the most relevant prior art. Tsuruoka teaches compounds having antidepressant activity, for treating symptoms including insomnia, with hexahydro-3-(2-methylpropyl)-(3S,8aS)-pyrrolo[1,2-a]pyrazine-1,4-dione (compound (a) of the instant claims) included as an active agent. However, Tsuruoka doesn’t teach or suggest administration of compound (a) in combination with compounds (b) and (c).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Information Disclosure Statement
The IDS filed on 5/17/22 has been considered. 


Conclusion
Claims 5 and 8 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627